DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 12/21/2020.  The applicant(s) amended claims 1, 8, and 15.

Response to Arguments
Applicant's arguments with respect to claims 1, 8, and 15 have been considered but are moot in view of the new ground(s) of rejection because the arguments pertain to the newly amended limitations.

Regarding claim 1, the Applicant argues, “Chao therefore relies on a statement provided by the user regarding the language that the user speaks, rather than a set of text items posted to an online service that have been accessed by a user through use of the online sendee, as recited in claim 1.” (Remarks: pg. 12) The Examiner respectfully disagrees.
Upon further consideration of the prior art as a whole, the Examiner finds that Chao does rely on emails, for example, to determine language (par. 0022; ‘For example, a computing device that includes an automated assistant interface can also host an email application that includes emails written in a particular language. The automated assistant can acknowledge the particular language (e.g., French) and confirm that the user would prefer to interact with the automated assistant using that particular language when operating the computing device, the application, and/or any other device or module that can be associated with the automated assistant.’) Accessing emails reads on gathering a set of text items posted to an online service.

Regarding claim 1, the Applicant further argues, “Further, Chao does not consider the number of text items that include a language, as recited in claim 1, because Chao considers the statement rather than the language used in the statement itself.” (Remarks: pg. 12) The Examiner respectfully disagrees.
As a whole, Chao teaches text items that include a particular language (par. 0017; ‘Further, the user profile of a user can optionally have one or more corresponding probabilities assigned to each of the candidate languages. The one or more probabilities for a language, for the user profile of the user, can be based on past usage of that language by the user for past interactions with an automated assistant and/or past interactions with other platforms (e.g., email platforms, messaging platforms, and/or search platforms).’; par. 0022; ‘For example, a computing device that includes an automated assistant interface can also host an email application that includes emails written in a particular language.’). 

Regarding claim 1, the Applicant argues, “Muralidharan does not teach or suggest determining a text-based probability score or determining text-based probability scores based on a number of text items including a language that are included in a set of text items posted to an online sendee that have been accessed by a user through use of the online service, as recited by the aforementioned elements of claim 1.” (Remarks: pg. 12) The Examiner respectfully disagrees.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
Secondly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “posted to an online sendee”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (US 20190318735 A1) in view Muralidharan et al. (US 20170337263 A1).

Regarding claims 1, 8, and 15, Chao teaches:
“gathering a set of text items associated with a first user, the set of text items including individual text items posted to an online service that have been accessed by the first user through use of the online service” (par. 0022; ‘For example, a computing device that includes an automated assistant interface can also host an email application that includes emails written in a particular language. The automated assistant can acknowledge the particular language (e.g., French) and confirm that the user would prefer to interact with the automated assistant using that particular language when operating the computing device, the application, and/or any other device or module that can be associated with the automated assistant.’ Accessing emails reads on gathering a set of text items posted to an online service (‘email platform’).; par. 0067; ‘For example, contextual data identified by a user profile can identify a contact with which the user 
“determining, based on the set of text associated with the user, a first text-based probability score for the first user, the first text-based probability score indicating a probability that the first user speaks a first language based on the set of text associated with the first user, the first text-based probability score having been determined based on a number of text items from the set of text items that includes the first language” (par. 0009; ‘Performing the speech recognition using the speech recognition model for a first of the two particular languages can result in corresponding first text, in the first language, and optionally a first measure that indicates a likelihood that the first text is representative of the given spoken utterance.’; par. 0017; ‘Further, the user profile of a user can optionally have one or more corresponding probabilities assigned to each of the candidate languages. The one or more probabilities for a language, for the user profile of the user, can be based on past usage of that language by the user for past interactions with an automated assistant and/or past interactions with other platforms (e.g., email platforms, messaging platforms, and/or search platforms).’; par. 0067; 
“determining, based on the set of text associated with the user, a second text-based probability score for the first user, the second text-based probability score indicating a probability that the first user speaks a second language based on the set of text associated with the first user, the second language being different than the first language, the second text-based probability score having been determined based on a number of text items from the set of text items that include the second language” (par. 0009; ‘Performing the speech recognition using the speech recognition model for a second of the two particular languages can result in corresponding second text, in the second language, and optionally a second measure that indicates a likelihood that the second text is representative of the given spoken utterance.’; par. 0017; ‘For example, the user profile of a user can include candidate languages based on past interactions of the user with the automated assistant (and/or other platforms) using those candidate languages. Further, the user profile of a user can optionally have one or more corresponding probabilities assigned to each of the candidate languages. The one or more probabilities for a language, for the user profile of the user, can be based on past usage of that language by the user for past interactions with an automated assistant and/or past interactions with other platforms (e.g., email platforms, messaging platforms, and/or search platforms).’ The candidate languages and the corresponding probabilities based on past interactions with other platforms reads on the second text-based probability score; par. 0067; ‘However, if the user subsequently directs the automated assistant to compose a message for the contact in another language, a 
“determining, based on the user profile data describing the first user, a first profile-based probability score for the first user, the first profile-based probability score indicating a probability that the first user speaks the first language based on user profile data describing the first user” (par. 0008; ‘As another particular example, two particular languages, of three or more candidate languages assigned to the user profile, can have corresponding assigned probability metrics, for one or more current contextual parameters, where the probability metrics each indicate at least a threshold likelihood of a corresponding one of the two particular languages being spoken by the given user.’; par. 0017; ‘For example, the user can provide an explicit natural language input such as, "My name is Chris and I speak English," in order to cause the automated assistant to set the English language in the user profile as a most probable language for the user to speak in when communicating with the automated assistant.’);
“determining, based on the user profile data describing the first user, a second profile-based probability score for the first user, the second profile-based probability score indicating a probability that the first user speaks the second language based on the user profile data describing the first user” (par. 0008; ‘As another particular example, two particular languages, of three or more candidate languages assigned to the user profile, can have corresponding assigned probability metrics, for one or more current contextual parameters, where the probability metrics each indicate at least a threshold likelihood of a corresponding one of the two particular languages being spoken by the given user.’; par. 0017; ‘As another example, the user can provide an explicit natural 
“determining a first aggregated probability score for the first user based on the first text-based probability score and the first profile-based probability score” (par. 0010; ‘In such an example, the second text can be selected in lieu of the first based on consideration of both the measures that indicate the likelihoods that the first and second texts are representative of the given spoken utterance, and the probability metrics for the first and second languages.’);
“determining a second aggregated probability score for the first user based on the second text-based probability score and the second profile-based probability score” (par. 0010; ‘In such an example, the second text can be selected in lieu of the first based on consideration of both the measures that indicate the likelihoods that the first and second texts are representative of the given spoken utterance, and the probability metrics for the first and second languages.’);
“determining that the first aggregated probability score is greater than the second aggregated probability score” (par. 0010; ‘For instance, a score for the first text can be based on 70% and 65% (e.g., a score of 0.455 based on 0.7*0.65) and a score for the second text can be based on 80% and 30% (e.g., a score of 0.24 based on 0.8*0.3), and the first text selected based on having the higher score.’); and
“in response to determining that the first aggregated probability score is greater than the second aggregated probability score, assigning the first language as a primary language of the first user” (par. 0044; ‘The method can further include causing, based 
However, Chao does not expressly teach:
“gathering user profile data describing the first user from a user profile of the first user, the user profile of the first user being associated with an account of the online service.”
Muralidharan teaches:
“gathering user profile data describing the first user from a user profile of the first user, the user profile of the first user being associated with an account of the online service” (par. 0027; ‘Any number and type of language features may be retrieved (210) and identified (220) by embodiments of the present disclosure, such as a country (or other geographical region) of origin of the user, a country (or other geographical region) of residence of the user, a language used in the profile of the user, a field of study for the user, an industry associated with the user, a skill of the user, a language used in an interface to the social network by the user (such as in the user's biography, emails and chats involving the user, etc.), as well as other features.’).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Chao’s method of calculating probability metrics for language by incorporating Muralidharan’s method of retrieving language features in order to present content in different language (Muralidharan: par. 0004).

claims 2 (dep. on claim 1), 9 (dep. on claim 8), and 16 (dep. on claim 15), the combination Chao in view of Muralidharan further teaches:
“after assigning the first language as the primary language of the first user, selecting a content item in the first language” (Chao: par. 0036; ‘Furthermore, causing the automated assistant to provide responsive content that is determined based on the processing of the subsequent portion using the selected speech recognition model can include: causing, based on selecting the first text in the first language, the automated assistant to provide responsive content that is determined based on the first text in the language.’); and
“causing the content item to be presented on a client device of the first user” (Chao: par. 0036; ‘Furthermore, causing the automated assistant to provide responsive content that is determined based on the processing of the subsequent portion using the selected speech recognition model can include: causing, based on selecting the first text in the first language, the automated assistant to provide responsive content that is determined based on the first text in the language.’).

Regarding claims 3 (dep. on claim 1), 10 (dep. on claim 8), and 17 (dep. on claim 15), the combination Chao in view of Muralidharan further teaches:
“after assigning the first language as the primary language of the first user, selecting at least one recommended response in the first language” (Chao: par. 0036; ‘(par. 0036; ‘Furthermore, causing the automated assistant to provide responsive content that is determined based on the processing of the subsequent portion using the selected speech recognition model can include: causing, based on selecting the first 
“causing the at least one recommended response to be presented on a client device of the first user” (Chao: par. 0036; ‘Furthermore, causing the automated assistant to provide responsive content that is determined based on the processing of the subsequent portion using the selected speech recognition model can include: causing, based on selecting the first text in the first language, the automated assistant to provide responsive content that is determined based on the first text in the language.’).

Regarding claims 4 (dep. on claim 1), 11 (dep. on claim 8), and 18 (dep. on claim 15), the combination Chao in view of Muralidharan further teaches:
“determining a third text-based probability score for the first user, the third text-based probability score indicating a probability that the first user speaks the first language and the second language based on the text associated with the first user” (Chao: par. 0104; ‘In some implementations, when two or more scores are the same or substantially similar, additional context can be considered in order to further distinguish the scores and select a suitable language model. For example, if the event is associated with contacts that the user has previously communicated with using a particular language, the user profile can identify one or more of the contacts in order to determine additional scores to consider. The additional scores can be combined with the previously considered scores, and a language model associated with the highest score can be selected for pre-emptively activating.’);

“determining a third aggregated probability score for the first user based on the third text-based probability score and the third profile-based probability score” (Chao: par. 0104; ‘In some implementations, when two or more scores are the same or substantially similar, additional context can be considered in order to further distinguish the scores and select a suitable language model. For example, if the event is associated with contacts that the user has previously communicated with using a particular language, the user profile can identify one or more of the contacts in order to determine additional scores to consider. The additional scores can be combined with the previously considered scores, and a language model associated with the highest score can be selected for pre-emptively activating.’).

claims 5 (dep. on claim 4), 12 (dep. on claim 11), and 18 (dep. on claim 15), the combination Chao in view of Muralidharan further teaches:
“determining that the third aggregated probability score is greater than the first aggregated probability score” (Chao: par. 0104; ‘The additional scores can be combined with the previously considered scores, and a language model associated with the highest score can be selected for pre-emptively activating.’); and
“in response to determining that the third aggregated probability score is greater than the first aggregated probability score, assigning the second language as a secondary language of the first user” (Chao: par. 0104; ‘The additional scores can be combined with the previously considered scores, and a language model associated with the highest score can be selected for pre-emptively activating.’).

Regarding claims 6 (dep. on claim 1), 13 (dep. on claim 8), and 19 (dep. on claim 15), the combination Chao in view of Muralidharan further teaches:
“wherein the text associated with the first user includes text authored by the first user and text read by the first user” (Chao: par. 0006; ‘Some implementations described herein can utilize various techniques to select only a subset of languages to utilize in speech recognition of a given spoken utterance of a given user.’).

Regarding claims 7 (dep. on claim 1), 14 (dep. on claim 8), and 20 (dep. on claim 15), the combination Chao in view of Muralidharan further teaches:
“wherein the profile data of the first user includes one or more of a geographic location of a residence of the first user, a nationality of the first user, an educational 

Conclusion
Other pertinent prior art were discovered by the Examiner and noted in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-3191.  The examiner can normally be reached on 10 am - 6pm EST Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MARK . VILLENA
Examiner
Art Unit 2658



/MARK VILLENA/Examiner, Art Unit 2658